Order entered June 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01491-CV

                  RICHARDSON EAST BAPTIST CHURCH, Appellant

                                              V.

PHILADELPHIA INDEMNITY INSURANCE COMPANY AND JAMES GREENHAW,
                            Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13868

                                          ORDER
       We GRANT appellant’s June 29, 2015 motion for extension of time to file reply briefs

and ORDER the briefs be filed no later than July 15, 2015.


                                                     /s/     CRAIG STODDART
                                                             JUSTICE